DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 10 – 12, 14, 20, and 22 is/are rejected under 35 U.S.C. 103 as being anticipated by JP 2012 – 189487 A (hereunder Hirotaka, cited in the IDS filed on 9/4/20) in view of Nagao (US 2018/0178492 A1) as further evidenced by the data sheet on XENMAX film by Nagase, and Okada (Nagano et al., JP 2013-217769, see provided a copy of the translation, Hereunder Okada).
With respect to independent claim 1, Hirotaka teaches in Fig. 3 teaches
a radiation detector (Fig. 3) comprising:
a sensor substrate 42 including a flexible base member 42; a synthetic resin as disclosed in paragraph [0077] and a layer provided on a first surface of the base member and formed with a plurality of pixels 49 that accumulates electrical charge as disclosed in paragraph [0039] generated in response to light converted from radiation;
a conversion layer 34 provided on the first surface side of the sensor substrate, the conversion layer converts radiation into the light; and
an elastic layer 25; carbon as disclosed in paragraph [0013] provided on the opposite side of the conversion layer to a side provided with the sensor substrate, the 
However, Hirotaka does not teach the limitations of wherein the base member satisfies at least one selected from the following group of conditions: having a heat shrinkage ratio in a machine direction at 400°C and at a thickness of 25 micron of no greater than 0.5%, and having a modulus of elasticity at 500°C of no less than 1 GPa.
On the other hand, Nagao et al., in the same field of endeavor (see paragraph [0002] "sensor panels for detecting electromagnetic waves, X-rays, ultraviolet rays, visible rays, infrared rays, etc.) teaches the use of a substrate that is also peelable, Nagao et al. teaches in paragraph [0003] that "and the silicone resin layer and the glass substrate are made to peelably adhere to each other in the glass laminate." and teaches a known polyimide film XENOMAX. See paragraphs [0054] and [0255]. 
It would have been obvious for a PHOSITA to modify the teaching of Hirotaka's resin base member for that of XENOMAX film as taught by Nagao et al., which is a known technique using equivalent layers due to the beneficial properties of the resin substrate as recognized by Nagao et al. especially for the concern of effect of high temperatures as discussed in Nagao et al. paragraphs preceding [0255].   The properties of XENOMAX film are evidenced by the PDF found and included in this rejection, was made in 2014, which teaches the properties of XENOMAX film.  One of the features of XENOMAX film is a high elastic modulus 1GPa at 500 degrees C. 
Please also note that Applicant's present specification in paragraph [0095] discloses admitted prior art (AAPA) of XENOMAX (reg, trademark) film has the characteristics listed in paragraph [0090] above which was included in the latest claim 
Hirotaka is silent with wherein the elastic layer has a bending elastic modulus of from 150 MPa to 2500 Mpa.
Okada teaches in Fig. 1 the elastic layer 201 made of polyethylene terephthalate (PET) as disclosed in paragraph [0030], and, therefore, teaching a bending elastic modulus of from 150 MPA to 2500 MPa. It is noted that in paragraph [0010] of the PG-Publication of the presentation, PET is disclosed for the elastic layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka modified by Nagao and the Data Sheet in order to prevent breakage of the radiation detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 2, Hirotaka is silent with wherein the elastic layer has a bending elastic modulus of from 150 MPa to 2500 MPa.
	As discussed above Nagao teaches the same material as the present application. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka so as to have polycarbonate as an elastic layer, which has an elastic modulus required by claim 2 as an engineering design choice through an optimization process in order to prevent cracking or breaking. (See  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))
With respect to dependent claims 3 – 4, Hirotaka is silent with wherein a ratio of a coefficient of thermal expansion of the elastic layer with respect to a coefficient of thermal expansion of the conversion layer is from 0.5 to 4 and wherein the elastic layer has a coefficient of thermal expansion of from 30 ppm/K to 200 ppm/K.
	However, Nagao teaches the same material as the present application. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada in order to have a desired layer with a known material which is known for preventing cracking or breaking through an optimization process (See  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
With respect to dependent claim 10, the limitation “wherein the elastic layer is provided in a wider region than a region of the sensor substrate provided with the conversion layer” is within ordinary skilled art as an engineering design choice in order to protect the scintillator layer.
With respect to dependent claim 11, Hirotaka teaches in Fig. 8 wherein an end portion of the elastic layer projects further toward an outer side than an end portion of the sensor substrate.
With respect to dependent claim 15, Hirotaka teaches a cohesion layer 26 provided between the sensor substrate and the conversion layer.
With respect to dependent claim 20, in Fig. 6 Hirotaka teaches a radiographic imaging device comprising: the radiation detector of claim 1;
a control section that output a control signal in order to read the electrical charges accumulated in the plurality of pixels;

a signal processing section that generates and output image data in response to an input electrical signal in a case in which input with the electrical signal according to the electrical charges read from the plurality of pixels.
With respect to dependent claim 22, Hirotaka teaches in Fig. 2  a case 12 that includes an irradiated face for irradiation with radiation, the case houses the radiation detector in a state in which out of the sensor substrate and the conversion layer of the radiation detector it is the sensor substrate that opposes the irradiated face.
Claims 5 – 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka modified by Nagao, the Data Sheet, and Okada, and further in view of US 2017/0329023 A1 (hereunder Homma, previously cited).
The teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada has been discussed above.
With respect to dependent claim 5, Hirotaka is silent with wherein: the sensor substrate further includes a terminal portion provided at an outer peripheral portion of the first surface of the base member, the terminal portion being connected to a cable for reading electrical charge from the pixels; and an end portion of the elastic layer is positioned at an inner side of a region provided with the terminal portion.
In Fig. 2 Homma teaches the sensor substrate further includes a terminal portion 2e1 provided at an outer peripheral portion of the first surface of the base member, the terminal portion being connected to a cable for reading electrical charge from the pixels. When modified by Homma, Hirotaka modified by Homma would expect to teach an end KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, Hirotaka teaches in Fig. 8 wherein:
the conversion layer includes a peripheral edge portion having a slope that decreases in thickness on progression toward an outer side, and a central portion surrounded by the peripheral edge portion; and the elastic layer covers at least the central portion.
	With respect to dependent claim 7, Hirotaka teaches in Fig. 8 the conversion layer includes a peripheral edge portion having a slope that decreases in thickness on progression toward an outer side, and a central portion surrounded by the peripheral edge portion; but is silent with the elastic layer covers the central portion and at least part of the peripheral edge portion.
However, this limitation of “the elastic layer covers the central portion and at least part of the peripheral edge portion” is within ordinary skilled art as an engineering design choice in order to protect the scintillator layer.
With respect to dependent claim 8, Hirotaka teaches in Fig. 8 wherein:
the conversion layer includes a peripheral edge portion having a slope that decreases in thickness on progression toward an outer side, and a central portion 
With respect to dependent claim 9, Homma teaches in Fig. 2 wherein: the sensor substrate further includes a terminal portion provided at an outer peripheral portion of the first surface of the base member, the terminal portion being connected to a cable for reading electrical charge from the pixels; and the limitation of “the elastic layer is provided so as to reach a region opposing part or all of a region provided with the terminal portion” is within ordinary skilled art as an engineering design choice in order to protect the scintillator layer.
With respect to dependent claim 12, Okada teaches wherein the elastic layer is provided so as to reach a region outside the conversion layer as shown in Fig. 1, and the elastic layer further includes a support portion 301 that supports between an end portion of the elastic layer and the sensor substrate. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada in order to prevent breakage of desired radiation detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

With respect to dependent claim 21, when modified by Homma, Hirotaka modified by Nagao, the Data Sheet, and Okada and Homma teaches wherein the control section and the radiation detector are provided arranged in a direction intersecting a stacking direction of the base member, the layer formed with the plurality of pixels, and the conversion layer in the radiation detector.
Claims 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka modified by Nagao, the Data Sheet, and Okada, and further in view of JP 2014 – 77735 A (hereunder Sasaki, cited in the IDS, see attached a machine-translation, previously cited).
The teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada has been discussed above.
With respect to dependent claim 13, Hirotaka is silent with  a filler that fills a space between the sensor substrate and the elastic layer where the conversion layer is not present.
In Fig. 9 Sasaki teaches a filler 117. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada in order to seal the scintillator to prevent it from moisture. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 14, .
Claims 13 – 17 and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirotaka modified by Nagao, the Data Sheet, and Okada, and further in view of JP 2012 – 128091  A (hereunder Yagi, cited in the IDS, see attached a machine-translation; previously cited).
The teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada has been discussed above.
With respect to dependent claim 16, Yagi is silent with  an elastic member  provided on a second surface side of the base member  on the opposite side to the first surface, the elastic member having a greater restoring force with respect to bending than the sensor substrate .
	Yagi teaches a buffer material 302 and in Fig. 11 Yagi teaches the reinforcing member 102 and the reinforcing member 304 are disposed each other. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Hirotaka modified by Nagao, the Data Sheet, and Okada in order to  protect scintillator layer. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 17, in Fig. 11 Yagi teaches wherein at least part of the elastic layer and at least part of the elastic member oppose each other across the sensor substrate and the conversion layer.
With respect to dependent claim 18 – 19, as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884